Title: To Alexander Hamilton from Thomas Lloyd Moore, 30 October 1799
From: Moore, Thomas Lloyd
To: Hamilton, Alexander


          
            Sir,
            Lancaster October 30th. 1799
          
          I this day on the march received the inclosed letter from Col. Parker as it contains the copy of a letter to You which may not have been conveyed by a direct route, I thought it best to forward the whole to You. I shall encamp at Yorktown & there remain till further orders.
          I am Sir with great respect your humble Servant
          
            Thomas L. Moore
            Lt. Col commdg. 10th. Regt.
          
          Genl Hamilton
        